Name: COMMISSION REGULATION (EEC) No 2476/93 of 7 September 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 228/12 Official Journal of the European Communities 9 . 9. 93 COMMISSION REGULATION (EEC) No 2476/93 of 7 September 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 , This Regulation shall enter into force on 10 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1993 . For the Commission Christiane SCRIVENER Mem,ber of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 9 . 9 . 93 Official Journal of the European Communities No L 228/13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59 ) New Potatoes 15'37 633 120&gt;94 29,30 103'07 4150 12'64 28424 32'91 n '84 1 20 0702 00 9o) Tomatoes 100'05 4047 784&gt;93 192&gt;86 670'84 27072 81 '56 182099 216,93 76,01 1.30 0703 10 19 Onions (other than seed) 11,69 481 91,99 22,28 78,40 3157 9,62 21621 25,03 9,01 1.40 0703 20 00 Garlic 73,32 3022 576,96 139,78 491,74 19800 60,34 135601 157,03 56,53 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 - 21,85 1.60 ex 0704 10 101 cailliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 1 ' ' 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1110 0705 I J ^Q | Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8 694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 L150 0707 00 191 Cucumbers 41 &gt;14 1654 307&gt;45 80'47 270&gt;68 10972 32&gt;98 73514 90&gt;25 32&gt;27 1 160 0708 10 9o ) Peas (Pisum sativum) 191,68 7900 1508,23 365,40 1285,46 51760 157,75 354473 410,51 147,77 1.170 Beans : 1.1 70.1 (Vlgna SPP"' Phase °lus 248,61 10246 1956,23 473,93 1667,28 67134 204,61 459763 532,44 191,67 0708 20 90J spp.) 1.170.2 J  ¢ ?n onl Beans (phase °lus ssP -&gt;  ¢l8a - 46,71 1879 352,40 91,24 310,36 12464 37,65 83960 102,58 35,810708 20 90 | ris var. Compressus Savt) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 628,58 25907 4945,98 1 198,27 4215,43 169738 517,33 1 162430 1346,20 484,61 1.200.2 ex 0709 20 00  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 97,14 3929 762,10 187,25 651,33 26285 79,19 176802 210,62 73,80 1.220 ex 0709 40 00 Ribbed celery (Apium graveo - 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulct) 1.230 0709 51 30 Chantarelles 575,61 23724 4529,16 1097,29 3860,18 155434 473,73 1064468 1232,75 443,77 1.240 0709 60 10 Sweet peppers 60,05 2475 472,52 114,47 402,73 16216 49,42 111055 128,61 46,29 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 58,76 2422 462,39 112,02 394,09 15868 48,36 108675 125,85 45,30 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 51,37 2117 404,22 97,93 344,51 13872 42,28 95002 110,02 39,60 fresh 2.30 ex 0804 30 00 Pineapples, fresh 30,85 1271 242,74 58,80 206,88 8330 25,39 57050 66,07 23,78 2.4 ° ex 080440 101 Avocados, fresh 141,18 5818 1 110,89 269,13 946,80 38124 116,19 261088 302,36 108,84 ex 0804 40 90 ] No L 228/14 Official Journal of the European Communities 9 . 9 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 113,72 4687 894,85 216,79 762,68 30710 93,59 210314 243,56 87,68 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 56,13 2313 441,69 107,00 376,45 15158 46,19 103809 120,22 43,27 44,27 1824 348,36 84,39 296,91 11955 36,43 81874 94,81 34,13 71,06 2929 559,17 135,47 476,58 19190 58,48 131421 152,19 54,78 69,88 2812 527,21 136,50 464,32 18 646 56,33 125606 153,46 53,57 64.33 2651 506,21 122,64 431,44 17372 52,94 118973 137,78 49,60 56,25 2318 442,62 107,23 377,24 15190 46,29 104028 120,47 43,36 49,79 2052 391,80 94,92 333,93 13446 40,98 92085 106,64 38,39 156,73 6459 1233,25 298,78 1051,10 42323 128,99 289846 335,67 120,83 43,74 1802 344,20 83,39 293,36 11812 36,00 80895 93,68 33,72 59.34 2445 466,95 113,12 397,98 16025 48,84 109745 127,09 45,75 96,93 3995 762,69 184,77 650,03 26174 79,77 179251 207,59 74,72 10,60 437 83,47 20,22 71,14 2864 8,73 19618 22,71 8,17 75,02 3092 590,31 143,01 503,11 20258 61,74 138737 160,67 57,83 56,93 2346 448,00 108,53 381,82 15374 46,85 105291 121,93 43,89 41,68 1718 328,00 79,46 279,55 11256 34,30 77088 89,27 32,13 130,53 5379 1027,07 248,83 875,36 35247 107,42 241387 279,54 100,63 37,45 1543 294,74 71,40 251,20 10115 30,82 69271 80,22 28,87 247,86 9 982 1 864,34 485,74 1 635,68 66 149 198,97 438 280 544,67 192,93 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221,74 77,70 34,31 1388 269,22 66,15 230,09 9285 27,97 62459 74,40 26,07 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2:140.1 2.140.2 2.150 2.160 2.170 0805 10 151 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90J ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 901 ex 0809 30 00  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 9 . 9 . 93 Official Journal of the European Communities No L 228/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 77,86 3209 612,64 148,42 522,15 21024 64,08 143986 166,75 60,02 2190 0809 40 191 Plums 87,01 3586 684,70 165,88 583,56 23497 71,61 160922 l86&gt;36 67&gt;08 2'200 0810 10 9o ( Strawberries 155&gt;21 6218 1 159,45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 129,13 5322 1016,06 246,16 865,98 34869 106,27 238 800 276,55 99,55 Planch.j 2.230 ex 0810 90 80 Pomegranates 61,70 2542 485,48 117,61 413,77 16661 50,78 114100 132,13 47,56 2.240 ex 0810 90 80 Khakis (including Sharon 257,06 10595 2022,69 490,04 1723,93 69415 211 ,56 475384 550,54 198,18 fruit) 2.250 ex 0810 90 30 Lychees 396,58 16345 3120,50 756,00 2659,58 107090 326,39 733396 849,34 305,75